Order entered July 9, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01380-CR
                                    No. 05-13-01381-CR

                               WILSON BLUE III, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause No. F12-62630-J; F12-62631-3

                                         ORDER
        Appellant’s July 3, 2014 motion to accept the brief tendered is GRANTED. Appellant’s

brief received by the Clerk of the Court on July 3, 2014 is DEEMED timely filed on the date of

this order.

                                                    /s/   LANA MYERS
                                                          JUSTICE